On April 8,1998, the Defendant was sentenced to the Department of Corrections for a term of five (5) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institute. It is the recommendation of the Court that the Defendant be considered for placement in any available programs through the Department of Corrections with the recommendation that the Defendant shall obtain alcohol treatment, criminal thinking and any other programs determined appropriate. The Defendant shall register as a sexual offender, pursuant to Section 46-23-504, 46-23-505, and 46-23-506, MCA, with the Department of Institutions, Chief of Police, and Sheriff of the County wherein he resides for the remainder of his lifetime following release from custody. Further, pursuant to Section 46-23-103, MCA, the Defendant shall provide a blood sample for DNA testing. Two (2) years of the Defendant’s term is hereby suspended on numerous terms and conditions.
On August 13,1998, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Mansch. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence *66Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 13th day of August, 1998.
DATED this 1st day of September, 1998.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank attorney Larry Mansch for representing Robert Ashwood in this matter.